105 Main Street                                                                        30 Wall Street
Hackensack, NJ 07601                                                                        8th Floor
Tel: 201-457-0071                                                                  New York, NY 10005
Fax: 201-457-0072                     www.foyseplowitz.com                            Tel: 212-709-8230



MEMO ENDORSED
                                                                     USDC SDNY
                                        January 21, 2020             DOCUMENT
                                                                     ELECTRONICALLY FILED
      FILED VIA ECF                                                  DOC #:
                                                                     DATE FILED: 1/22/2020
      Honorable Valerie E. Caproni, USDJ
      Thurgood Marshall US Courthouse
      40 Foley Square
      New York, NY 10007

                   Re:    US v. Antonio DiMarco
                          Dkt. # 18 Cr. 863
                          First Adjournment Request of Sentencing

      Dear Judge Caproni:

      Please allow this letter to serve as the first adjournment request of the February 7,
      2020 sentencing proceedings. The request for the adjournment is due to of the
      mitigation specialist needing additional time to obtain personal records (i.e. medical,
      educational, etc.). Furthermore, we are exploring the possibility of arranging for a
      psychological evaluation of Mr. DiMarco based upon information learned during the
      preparation for sentencing. I have conferred with the Government and they consent
      to the application for an adjournment. Based upon the foregoing, I am requesting a
      lengthy adjournment, until the 1st week of June.

      Thank you for your thoughtful consideration.

      Sincerely,                                   Application GRANTED. The sentencing hearing scheduled
                                                   for February 7, 2020, is adjourned to June 2, 2020, at 2:00
      FOY & SEPLOWITZ LLC                          p.m. The parties' sentencing submissions are due no later
                                                   than May 19, 2020. Given the length of this adjournment,
                                                   additional requests are unlikely to be granted.
      Jason E. Foy                                 SO ORDERED.
      JASON E. FOY
      jfoy@foyseplowitz.com
                                                                                1/22/2020

      cc:   AUSA Tara LaMorte                      HON. VALERIE CAPRONI
            AUSA Abigail Kurland                   UNITED STATES DISTRICT JUDGE
            Antonio DiMarco
